Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 6, 2021, with respect to the rejection(s) of claim(s) 1-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Nunley regarding the amended limitations regarding the centering guide and disc anchors extending through the centering guide opening. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-7, 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0230191 to Frey et al. in view of U.S. Patent Pub. No. 2013/0225935 to Nunley et al. 
As to Claim 1, Frey discloses an access system (10, Fig. 1) for spinal surgery through a lateral approach [0030]. The system comprises a tissue retractor comprising a center body (320) having a proximal end and a distal end (seen in Figs. 7 and 8) and the center body supporting a centering guide (142) having a proximal end, a distal end (Figs. 13 and 15), and an elongate opening (described in [0053]) defining an alignment axis (Figs. 13 and 15, [0052-0053]). The retractor comprises a pair of retractor blades (120, 220) movably supported on the center body [0034-0035], the retractor blades being disposed on either side of the centering guide (Fig. 3 and [0032]). Each retractor blade (120, 220) has a proximal end and a distal end (Fig. 1, [0032]), the distal ends of each retractor blade being configured for placement adjacent a spinal column of a patient [0032], and a plurality of elongate disc anchors (100, [0050-0053]), each disc anchor having a proximal end, a distal end, and a length therebetween (Figs. 12-15, [0053]).
As to Claim 2, Frey discloses an access system wherein the retractor blades (122, 221) are configured for sliding in the proximal and distal directions on the center body [0034, 0038-0039]. 
As to Claim 3, Frey discloses an access system wherein at least one of the retractor blades (122, 221) is attached to the center body (320) for pivoting movement relative to the center body (via 23, 24, 40, [0034]).
As to Claim 4, Frey discloses an access system wherein both of the retractor blades (122, 221) are attached to the center body (320) for pivoting movement relative to the center body [0034, 0042]. 
Claim 5, Frey discloses an access system wherein an actuator (70) is disposed at the proximal end of the center body (320) for causing pivoting movement of the at least one retractor blade (Fig. 3, [0042]).
As to Claim 6, Frey discloses an access system wherein the attachment of the at least one retractor blade (120, 220) and the center body (320) includes a threaded mechanism actuated by the actuator (70, [0058]).  
As to Claim 7, Frey discloses an access system wherein the centering guide (142) is removably supported by the center body (320, [0053]).  
As to Claim 9, Frey discloses an access system wherein each disc anchor (100) is configured to be jointly removable with the removal of the centering guide (142) from the center body [0054].
As to Claim 1-7, 9, 23, and 24, Frey discloses the claimed invention except for each of the disc anchors being of size and dimension for individual receipt one at a time through the centering guide opening, and the length of the disc anchors being of extent such that the distal end of each disc anchor extends distally beyond the distal ends of the retractor blades when the each disc anchor is respectively disposed in the centering guide opening, wherein the centering guide has a proximal end and a distal end, and wherein the length of each elongate disc anchor is such that the proximal end of each elongate disc anchor extends proximally beyond the proximal end of the centering guide when the each disc anchor is respectively disposed in the centering guide opening, and wherein the proximal end of each elongate disc anchor comprises a compressible flange that extends outwardly beyond and overlies the proximal end of the centering guide when the each disc anchor is respectively disposed in the centering guide opening.
Nunley discloses an access system (100) including disc anchors (1000) being of size and dimension for individual receipt one at a time through a centering guide opening (209, [0095]), and the length of the disc anchors (1000) being of extent such that the distal end (1020) of each disc anchor extends distally 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Frey with the disc anchor modification of Nunley in order to provide a unitary anchor capable of both distal insertion into a target bone, and including a proximal structure to aid in insertion and removal of the disc anchor, while stabilizing the system

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0230191 to Frey et al. in view of U.S. Patent Pub. No. 2013/0225935 to Nunley et al. in further view of U.S. Patent Pub. No. 2003/0149341 to Clifton.
As to Claim 8, Frey and Nunley disclose an access system wherein the centering guide (142) is elongate having a longitudinal axis (Figs.  13 and 15), and wherein the centering guide includes a projection (148) at the distal end (Fig. 15, [0052]).
As to Claim 8, Frey discloses the claimed invention except for wherein the projection having the opening, the alignment axis of the centering guide opening being generally parallel and offset from the longitudinal axis of the center body.  
Clifton discloses an access system (10, Fig. 1) wherein a distal projection (126) has an opening (103, [0077]), the alignment axis of the centering guide opening (103) being generally parallel and offset 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Frey and Nunley with the alignment axis modification of Clifton in order to allow for the anchor to be inserted securely and accurately to the target bone.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0230191 to Frey et al. in view of U.S. Patent Pub. No. 2013/0225935 to Nunley et al. in further view of U.S. Patent Pub. No. 2017/0325970 to Abdou.
As to Claims 10 and 11, Frey and Nunley disclose the claimed invention except for wherein the disc anchors are cannulated with a lumen extending throughout the length of each disc anchor, wherein the system comprises a plurality of k-wires, each k-wire being configured for individual receipt into a respective lumen of the cannulated disc anchors.  
Abdou discloses an access system wherein the disc anchors (107, [0088]) are cannulated with a lumen (1076) extending throughout the length of each disc anchor (Fig. 7, [0089]). The system comprises a plurality of k-wires, each k-wire being configured for individual receipt into a respective lumen of the cannulated disc anchors (passage of guide needle described in [0094]) in order to allow for the anchor to be inserted securely and accurately to the target bone [0094].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Frey and Nunley with the anchor modification of Abdou in order to allow for the anchor to be inserted securely and accurately to the target bone.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0230191 to Frey et al. in view of U.S. Patent Pub. No. 2013/0225935 to Nunley et al. in further view of U.S. Patent No. 9,867,605 to Adams.
 Claim 12, Frey and Nunley disclose the claimed invention except for wherein the system further comprises at least one blade anchor movably attached to one of the retractor blades, the at least one blade anchor having a proximal end and a distal end, the distal end being configured for penetration into a spinal disc.  
Adams discloses an access system (Fig. 8) wherein the system further comprises at least one blade anchor (1508) movably attached to one of the retractor blades (1204), the at least one blade anchor having a proximal end and a distal end, the distal end being configured for penetration into a spinal disc (Fig. 8, Col. 9, Lines 4-37) in order to provide additional ability for the surgeon to secure the retractor blades into the desired position for access to the surgical site (Col. 9, Lines 4-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Frey with the blade anchor modification of Adams in order to provide additional ability for the surgeon to secure the retractor blades into the desired position for access to the surgical site.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0230191 to Frey et al. in view of U.S. Patent Pub. No. 2013/0225935 to Nunley et al. in further view of U.S. Patent No. 8,568,36 to Hardenbrook.
As to Claim 13, Frey and Nunley disclose the claimed invention except for wherein the system further comprises at least one fixation pin supported by at least one of the retractor blades, the at least one fixation pin having a proximal end and a distal end, the distal end being configure for penetration into a vertebral body.
Hardenbrook discloses an access system (Fig. 16) wherein the system further comprises at least one fixation pin (54) supported by at least one of the retractor blades (41), the at least one fixation pin having a proximal end and a distal end (Fig. 16), the distal end being configure for penetration into a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the targeting guide device of Frey and Nunley with the fixation pin modification of Hardenbrook in order to provide additional ability for the surgeon to secure the retractor blades into the desired position for access to the surgical site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775